UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-08599 DWSEquity Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2011 Annual Report to Shareholders DWS Alternative Asset Allocation Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 15 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Tax Information 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Board Members and Officers 46 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, volatility in commodity prices and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. The fund expects to have direct and indirect exposure to derivatives, which may be more volatile and less liquid than traditional securities. The fund could suffer losses on its derivative positions. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2011 Average Annual Total Returns as of 3/31/11 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 12.43% 1.76% 2.68% Class C 11.63% 1.02% 1.82% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.96% -0.22% 1.04% Class C (max 1.00% CDSC) 11.63% 1.02% 1.82% No Sales Charges Class S 12.66% 2.02% 2.84% Institutional Class 12.80% 2.02% 2.84% MSCI World Index+ 13.45% -0.25% -2.19% Barclays Capital US Aggregate Bond Index+ 5.12% 5.30% 6.35% S&P 500® Index+ 15.65% 2.35% -0.32% Blended Index + 11.34% 1.96% 0.79% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *The Fund commenced operations on July 31, 2007. Index returns began on July 31, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2010 are 2.17%, 2.90%, 2.05% and 1.80% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Equity index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. Fixed income index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Alternative Asset Allocation Plus Fund — Class A [] MSCI World Index+ [] Barclays Capital US Aggregate Bond Index+ [] S&P 500 Index+ [] Blended Index + The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 31, 2007. Index returns began on July 31, 2007. +The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index is calculated using the performance of two unmanaged indices, representative of stocks (the Morgan Stanley Capital International (MSCI) World Index (70%)) and bonds (the Barclays Capital US Aggregate Bond Index (30%)). These results are summed to produce the aggregate benchmark. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 3/31/11 $ 3/31/10 $ Distribution Information: Twelve Months as of 3/31/11: Income Dividends $ Lipper Rankings — Global Flexible Portfolio Funds Category as of 3/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 77 of 37 3-Year 64 of 56 Class C 1-Year 96 of 46 3-Year 80 of 69 Class S 1-Year 73 of 35 3-Year 61 of 53 Institutional Class 1-Year 66 of 31 3-Year 61 of 53 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following table is intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In addition to the ongoing expenses which the Fund bears directly, the Fund's shareholders indirectly bear the expense of the Underlying Funds in which the Fund invests. These expenses are not included in the Fund's annualized expense ratios used to calculate the expense estimate in the table. In the most recent six-month period, the Fund limited the ongoing expenses the Fund bears directly; had it not done so, expenses would have been higher. The examples in the table are based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended March 31, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class C Class S Institutional Class DWS Alternative Asset Allocation Plus Fund .47% 1.22% .22% .22% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Alternative Asset Allocation Plus Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Alternative Asset Allocation Plus Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. On August 1, 2010, members of the Advisor's Quantitative Strategies Group, including some members of the fund's portfolio management team, separated from the Advisor and formed QS Investors as a separate investment advisory firm unaffiliated with the Advisor. Portfolio Management Team Robert Wang Inna Okounkova Thomas Picciochi Portfolio Managers, QS Investors Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. DWS Alternative Asset Allocation Plus Fund currently invests in nine DWS mutual funds, plus five exchange-traded funds and a Global Tactical Asset Allocation (GTAA) overlay strategy, that together provide extensive exposure to alternative asset classes.1 We believe this bundled approach can help dampen volatility and enhance portfolio diversification over time. Of course, diversification neither assures a profit nor guarantees against loss. The past year brought a positive environment for virtually all segments of the global markets, as the combination of improving global growth and highly supportive policies by the world's central banks fueled investor risk appetites and underpinned strong rallies in the stock, bond and commodities markets. The fund performed well in this environment, with all 14 funds and ETFs of its underlying investments generating a positive return for the year. The Class A shares of the fund returned 12.43% and outperformed the 11.34% return of its benchmark — a blend of 70% in the MSCI World Index and 30% in the Barclays Capital US Aggregate Bond Index.2,3 The fund also outperformed the 10.59% average return of the funds in its Lipper peer group, Global Flexible Portfolio Funds.4 The fund's average annualized total return for Class A shares from its inception on July 31, 2007 is 2.68%, which has outpaced both the 0.79% return of its blended benchmark and the -0.32% return of the Standard & Poor's 500® (S&P 500) Index during that time.5 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) Positive Contributions to Performance We define the alternative allocations in terms of three segments: absolute return, real return and non-traditional. The real return allocation, which was weighted at 57% of assets as of March 31, 2011, holds investments that portfolio management anticipates should outpace the rate of inflation over time. This segment of the fund performed very well during the past year, reflecting the improvement in the global economy and investors' growing focus on the possibility of rising inflation. The performance of the real return segment gained a substantial boost from its position in DWS Gold & Precious Metals Fund. The price of gold rose from about $1,115/oz to $1,439 during the annual period, while silver climbed from approximately $17.50/oz to nearly $38. This positive backdrop fueled a gain in gold and precious metals stocks, helping DWS Gold & Precious Metals Fund to finish as the best-performing investment in both the real return segment and the fund as a whole. DWS Enhanced Commodity Strategy Fund, which was positioned to capitalize on the broad rally in oil, grains and other commodities, posted a similarly strong return. Additionally, DWS RREEF Global Real Estate Securities Fund and DWS RREEF Global Infrastructure Fund both delivered returns ahead of the broader world equity markets (as represented by the MSCI World Index). In the fixed income portion of the real return allocation, DWS Global Inflation Plus Fund produced a nice gain as global inflation-protected securities moved higher amid growing investor concerns about rising prices. DWS Floating Rate Plus Fund, which invests in loans that are extended from banks to corporate borrowers and subsequently sold to investors in the secondary market, also performed well in an environment characterized by accelerating growth, rapidly strengthening earnings, and increasingly healthy corporate balance sheets. The non-traditional allocation, weighted at 26% of fund assets, holds investments that provide diversification but that may not yet be held in traditional portfolios. While all of our holdings in this segment produced a positive absolute return in the annual period, the gains were generally modest compared to the broader world equity markets. Portfolio Allocation as of 3/31/11 [] 57% Real return 15% DWS Enhanced Commodity Strategy 14% DWS RREEF Global Real Estate Securities 12% DWS Global Inflation Plus 7% DWS Floating Rate Plus 7% DWS RREEF Global Infrastructure 2% DWS Gold & Precious Metals [] 26% Non-traditional 10% DWS Emerging Markets Equity 8% DWS Enhanced Emerging Markets Fixed Income 2% Wisdom Tree Emerging Debt Fund 2% SPDR Barclays Capital International Treasury Bond 2% iShares MSCI EAFE Small Cap Index 1% Vanguard FTSE All World ex-US small cap 1% WisdomTree Emerging Markets SmallCap Dividend [] 15% Absolute return 15% DWS Disciplined Market Neutral [] 2% Cash equivalents 2% Central Cash Management Fund Absolute return investments seek to generate positive returns independent of market direction. Real return investments seek to outpace the rate of inflation over time. Non-traditional investments seek to provide diversification but may not be held in traditional portfolios. Our best-performing positions here were exchange-traded funds (ETFs) tied to international and emerging-market small-cap equities, but these made a relatively small contribution to the fund's performance due to their small weightings. Our largest holdings in the non-traditional allocation were in DWS Emerging Markets Equity Fund and DWS Enhanced Emerging Markets Fixed Income Fund. Each finished the year with a gain due to the strong economic growth and healthy government finances for countries in the asset class. Negative Contributions to Performance The fund's absolute return segment, which seeks to generate positive returns independent of market direction, consists of DWS Disciplined Market Neutral Fund and the GTAA strategy and was weighted at 15% of assets as of March 31, 2011. DWS Disciplined Market Neutral Fund takes offsetting long and short positions in the US equity market. As a result of this neutral positioning, the fund typically underperforms when stocks rally to the extent that they did during the past year. Nevertheless, the fund achieved its objective of a delivering a positive absolute return and dampening the fund's overall volatility. We believe the fund continues to add an important element of diversification to the portfolio. Performance in the absolute return segment was also hurt by the negative return of the GTAA strategy. This strategy is designed to add value by taking advantage of short-term inefficiencies in the global bond and currency markets. The GTAA strategy detracted from performance and offset some of the modest gain from DWS Disciplined Market Neutral Fund. Outlook and Fund Positioning Our core belief is that meaningful diversification is best achieved by investing across all asset classes and categories, and not just among the various segments of the stock market. We believe our fund is positioned to benefit from a variety of potentially adverse developments, including rising oil prices (through its investments in underlying funds that provide commodities exposure), higher inflation (through its real return allocation) and a falling US dollar (by virtue of its investments overseas). We believe these elements of our positioning make this fund an attractive option for improving diversification within traditional portfolios. As we move through 2011, we remain committed to providing our investors with a one-stop, professionally managed way to gain exposure to alternative asset classes and categories. We believe our multi-faceted role as managers — selecting asset classes and categories, determining the weightings for each asset class and category, and deciding on the appropriate timing of portfolio reallocations — can add significant value for our investors over time. 1The GTAA strategy attempts to take advantage of inefficiencies within global equity, bond,commodity and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. 2 The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The Index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. 3 Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of treasury issues, corporate bond issues and mortgage securities. 4 The Lipper Global Flexible Portfolio Funds category consists of funds that allocate their investments across various asset classes, including both domestic and foreign stocks, bonds, and money market instruments, with a focus on total return. At least 25% of its portfolio is invested in securities traded outside the United States. Category returns assume reinvestment of dividends. It is not possible to invest directly into a Lipper category. 5 The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 3/31/11 3/31/10 Emerging Markets DWS Emerging Markets Equity Fund DWS Enhanced Emerging Market Fixed Income Fund WisdomTree Emerging Markets Debt Fund 20% 18% Commodities DWS Enhanced Commodity Strategy Fund 15% 13% Market Neutral DWS Disciplined Market Neutral Fund 15% 18% Global Real Estate DWS RREEF Global Real Estate Securities Fund 14% 14% Treasury Inflation Protected Securities DWS Global Inflation Plus Fund 12% 14% Floating Rate Notes DWS Floating Rate Plus Fund 7% 5% Global Infrastructure DWS RREEF Global Infrastructure Fund 7% 5% International Small Cap iShares MSCI EAFE Small Cap Index ETF Vanguard FTSE All World ex-US Small-Cap Fund 3% 2% Money Market Fund Central Cash Management Fund 2% 3% Gold DWS Gold & Precious Metals Fund 2% 5% International Treasury Bond SPDR Barclays Capital International Treasury Bond ETF 2% 2% Emerging-Markets Small Cap WisdomTree Emerging Markets Small Cap Dividend ETF 1% — 100% 100% Asset allocation excludes derivatives and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of March 31, 2011 Shares Value ($) Mutual Funds 88.0% DWS Disciplined Market Neutral Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional"* DWS Floating Rate Plus Fund "Institutional" DWS Global Inflation Plus Fund "Institutional" DWS Gold & Precious Metals Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" Total Mutual Funds (Cost $589,469,026) Exchange-Traded Funds 6.8% iShares MSCI EAFE Small Cap Index Fund SPDR Barclays Capital International Treasury Bond Vanguard FTSE All World ex-US Small-Cap Fund WisdomTree Emerging Markets Debt Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $46,996,050) Cash Equivalents 2.3% Central Cash Management Fund (Cost $17,431,066) % of Net Assets Value ($) Total Investment Portfolio (Cost $653,896,142)+ Other Assets and Liabilities, Net Net Assets * Non-income producing. +The cost for federal income tax purposes was $721,877,581. At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $15,247,092. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $83,870,865 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $68,623,773. EAFE: Europe, Australasia and Far East FTSE: Financial Times Stock Exchange MSCI: Morgan Stanley Capital International SPDR: Standard & Poor's Depositary Receipt At March 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 6/15/2011 ) 10 Year US Treasury Note USD 6/21/2011 ) 2 Year US Treasury Note USD 6/30/2011 Total net unrealized depreciation ) At March 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 6/21/2011 10 Year Japanese Government Bond JPY 6/9/2011 4 Federal Republic of Germany Euro-Bund EUR 6/8/2011 77 United Kingdom Long Gilt Bond GBP 6/28/2011 Total unrealized appreciation At March 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 4/19/2011 UBS AG USD SEK 4/19/2011 UBS AG USD AUD 4/19/2011 UBS AG USD CAD 4/19/2011 UBS AG GBP USD 4/19/2011 UBS AG CHF USD 4/19/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD JPY 4/19/2011 ) UBS AG EUR USD 4/19/2011 ) UBS AG NZD USD 4/19/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
